355 U.S. 4
78 S. Ct. 26
2 L. Ed. 2d 21
ARKANSAS PUBLIC SERVICE COMMISSION, appellant,v.UNITED STATES of America and Interstate Commerce  Commission et al.
No. 197.
Supreme Court of the United States
October 14, 1957

Mr. Harry E. McDermott, Jr., for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Messrs. Robert W. Ginnane and Samuel R. Howell, for the United States and Interstate Commerce Commission.
Messrs. Toll R. Ware, Clyde W. Fiddes and Pat Mehaffy, for appellees Missouri Pacific Railroad Co. and others.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice WHITTAKER took no part in the consideration or decision of this case.